DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is the allowance office action on the merits of Application No. 16/476,326 filed on 07/08/2019. Amendment filed on 08/10/2022 has been acknowledged. Claims 11-13, 15-23, 25-30 as originally filed, and claim 31 as newly filled, are currently pending and have been considered below. Claims 1, 21 and 30 are independent claim. Claims 1-10, 14, and 24 have been cancelled. 	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy of application no. DE10 2017 104 743.3, filed on 03/07/2017 has been received.

Allowable Subject Matter
Claims 11-13, 15-23, and 25-31 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection and objections were reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 08/10/2022, page. 1, and Non-final Office Action dated May 20, 2022, pages 6 and 10) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Claims 12-13, 15-20 and 22-23, 25-29 and 31 are allowable because they depend on allowable claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F. P/Examiner, Art Unit 3655 
/STACEY A FLUHART/Primary Examiner, Art Unit 3659